          Case 2:20-cv-00416-GGG-JVM Document 90 Filed 10/30/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    IN RE: AMERICAN RIVER                                                        CIVIL ACTION
    TRANSPORTATION CO., AS OWNER
    AND OPERATOR OF THE M/V                                                           NO: 20-416
    COOPERATIVE SPIRIT, PRAYING
    FOR EXONERATION FROM OR                                                         SECTION: T
    LIMITATION OF LIABILITY


                                              ORDER

           Before the Court is a “Motion to Dismiss Supplementation of State Law to Claims of Nikki

Rodrigue as Natural Tutrix of the Minor Breanna Naquin” 1 filed by Limitation Petitioner,

American River Transportation Co., LLC (“ARTCO”). The motion is unopposed. For the

following reasons, the motion is GRANTED.

           On January 26, 2019, a collision occurred on the Lower Mississippi River above New

Orleans between the M/V R.C. CREPPEL and the tow of M/V COOPERATIVE SPIRIT. Nikki

Rodrigue as Natural Tutrix of the Minor Breanna Naquin (“Claimant”) is the survivor of Lester

Naquin, Sr., an employee of Elite Towing, Inc., a seaman assigned to the tug M/V R.C.

CREPPEL.2 On February 6, 2020, ARTCO filed a Complaint in Limitation as owner/operator of

the M/V COOPERATIVE SPIRIT seeking exoneration from or limitation of liability. ARTCO

filed this Limitation Action with designations under Rule 9(h) of the Federal Rules of Civil

Procedure and Rule F of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure. ARTCO invoked the Court’s admiralty

jurisdiction in this matter. On February 11, 2020, Claimant filed an answer, and on March 25,

2020, Claimant filed an additional Amended Answer and Claim wherein she claimed she was



1
    R. Doc. 21.
2
    R. Doc. 4, p.7.

                                                  1
       Case 2:20-cv-00416-GGG-JVM Document 90 Filed 10/30/20 Page 2 of 3




bringing claims “pursuant to the laws of the State of Louisiana as may supplement the General

Maritime Law.”3

        ARTCO has now moved to dismiss the supplementation of state law to the general

maritime claims of Claimant pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

ARTCO contends Claimant is not entitled to such supplementation of state law to her general

maritime claims as such would violate the uniformity principle of the general maritime law as

emphatically stressed within this Circuit particularly in the areas of actions for personal injury and

wrongful death of seamen. Accordingly, ARTCO seeks an order from this Court dismissing

Claimant’s claim of state law supplementation of her general maritime claims.

        Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.”4 Motions to dismiss for failure to state a

claim are viewed with disfavor and are rarely granted. 5 To survive a motion to dismiss, a

“complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’”6 In evaluating a complaint under Rule 12(b)(6), the district court should

confine itself to the pleadings,7 and the documents attached to the complaint.8 The complaint is

construed in the light most favorable to plaintiff, accepting as true all well-pleaded factual

allegations and drawing all reasonable inferences in plaintiff's favor.9 If factual allegations are

insufficient to raise a right to relief above the speculative level, the claim should be dismissed.10



3
  R. Doc. 19.
4
  Fed. R. Civ. P. 12(b)(6).
5
  Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
6
  Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).
7
  Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
8
  Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
9
  Lovick v. Ritemoney Ltd., 378 F.3d 433, 437 (5th Cir. 2004) (citing Herrmann Holdings Ltd. v. Lucent Techs., Inc.,
302 F.3d 552, 558 (5th Cir. 2002)).
10
   Twombly, 550 U.S. at 555.

                                                         2
       Case 2:20-cv-00416-GGG-JVM Document 90 Filed 10/30/20 Page 3 of 3




         Article III of the U.S. Constitution extends the judicial power of the United States to “all

Cases of admiralty and maritime Jurisdiction.”11 In 28 U.S.C. § 1333, Congress implemented this

power, giving federal district courts “original jurisdiction ... of ... [a] civil case of admiralty or

maritime jurisdiction....”12 A court may supplement general maritime law with state law if (1) it

does not conflict with an applicable act of Congress; (2) it does not work material prejudice to a

characteristic feature of general maritime law; or (3) it does not interfere with the proper harmony

and uniformity of the general maritime law in its international and interstate relations.13

         In this case, the incident involved a collision on a navigable waterway between two

commercial vessels. Claimants are survivors of a seaman who was aboard one of the vessels, the

M/V R.C. CREPPEL bringing a survivor action and a wrongful death claim. This incident is within

this Court’s admiralty and maritime jurisdiction. Because Claimant’s claims are fully recognizable

under the general maritime law, and because the motion is unopposed, the Court will grant

ARTCO’s motion.

         Accordingly, for the foregoing reasons, IT IS ORDERED that “Motion to Dismiss

Supplementation of State Law to Claims of Nikki Rodrigue as Natural Tutrix of the Minor Breanna

Naquin” 14 is GRANTED and Claimant’s claim of state law supplementation of her general

maritime claims is DISMISSED.

         New Orleans, Louisiana, on this 28th day of October, 2020.



                                                                 GREG GERARD GUIDRY
                                                               UNITED STATES DISTRICT JUDGE



11
   U.S. Const., Art. III, § 2.
12
   28 U.S.C. § 1333(1).
13
   In re Antill Pipeline Const. Co., Inc., 866 F.Supp.2d 563, 567–68 (E.D. La.2011).
14
   R. Doc. 21.

                                                         3
